Title: From James Madison to Nathaniel Lawrence and John Patrick, 6 November 1805
From: Madison, James
To: Lawrence, Nathaniel,Patrick, John


          
            Gentlemen.
            Department of State Novr. 6th. 1805.
          
          I have received your letter of the 1st. inst. respecting the capture of the Ship Eugenia, off the Harbour of New york by the Cambrian British Frigate. That you may be correctly acquainted with what passed on the complaint made by the British Minister of the rescue of the former Vessel in the last year, from the British captor, who had her in possession, I enclose a copy of my answer dated 5th. Septr. 1804. In relation to the present seizure, it will be incumbent on you to prosecute a legal claim in the Court at Halifax in which she may be proceeded against; and should the decision be unfavorable, it may be proper for you after appealing to communicate to this Department the documents in which it is contained, and such as may explain it. Respecting the rigorous & injurious usage of the Master of the Eugenia, after the capture, it may not be amiss for you to send me the details authenticated in due form, as soon as you obtain them. I am &c.
          
            James Madison.
          
        